        Case 1:21-cv-06166-NRB Document 19 Filed 09/15/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 LOANSTREET INC., and IAN LAMPL,
 Individually

                     Plaintiffs,

                - against -
                                                                 ORDER
 WYATT TROIA, Individually
                                                         21 Civ. 6166 (NRB)
                Defendant.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


       Having    reviewed     the   parties’   pre-motion    letters,      dated

September 8, 2021 and September 13, 2021, the Court has determined

that defendant may bring his motion without the necessity of a

pre-motion conference.

       Plaintiffs are reminded that if, consistent with Rule 11,

they   can   assert    additional     allegations   to    cure   any     alleged

deficiencies raised by defendant’s letter, it would be in the best

interest of both the parties and the Court for plaintiffs to assert

them now, before briefing on the proposed motions.            Plaintiffs are

thus granted leave to file an amended complaint within two weeks

of this Order.        At that time, if no amended complaint has been

filed, the parties should confer on a briefing schedule agreeable

to both sides, in which no more than sixty days elapse from the

filing of defendant’s motion to the filing of defendant=s reply.

                                        1
         Case 1:21-cv-06166-NRB Document 19 Filed 09/15/21 Page 2 of 2



             SO ORDERED.

Dated:       New York, New York
             September 15, 2021

                                                                     _
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
